Mr. Justice Sears deliveeed the opinion of the Couet. It is contended by counsel for appellant that a preponderance of the evidence shows that the ladder, the improper and unsafe position of which caused the injury, was placed in such position by appellee and a fellow-servant. There is a conflict in the evidence as to whether the ladder was in the place in question before appellee began work or was by him and another afterward so placed. But after a careful examination of all the evidence, we think that the jury were justified in finding that the ladder had been placed in its position, without fastening, and the plank laid from it to the swinging scaffold, before' appellee was employed and directed to ascend the ladder and work upon the plank. Upon such finding there could arise no question of fellow-servant. It was the duty of the master to exercise reasonable care to furnish reasonably safe appliances and surroundings. Illinois Steel Co. v. Schymanowski, 162 Ill. 447; Illinois C. R. R. Co. v. Sanders, 166 Ill. 270. Nor can it be maintained that the hazard was assumed. The jury may have properly found from the evidence that appellee was not chargeable with notice of the defect.. The servant may, in the absence of notice, rely upon the presumption that the master has done his duty in the furnishing of reasonably safe surroundings. Chicago •& E. I. R. R. Co. v. Hines, 132 Ill. 161; Pennsylvania Coal Co. v. Kelly, 156 Ill. 9; Illinois C. R. R. Co. v. Sanders, supra. There is no complaint as to the rulings of the trial court. We can not say that the verdict is against the weight of the evidence. The judgment is therefore affirmed.